I concur. The appellant did not raise the question of failure of the president of the Sidney Stevens Implement Co. to present the claim to himself as administrator or of the failure of the administrator to present the claim to the court in time so as to raise the statutory bar. Had the matter been so presented, another question would have been raised. As well said in the opinion, there are cases where the court will often look behind the superficial compliance with the statute. The statutory provision presents only one situation, viz.: "If the executor or administrator is a creditor," what must be done? The appeal on this point was limited to the question as to whether the administrator was a creditor. He was not directly so. He, however, stood to be benefited by the allowance of the claim. His good faith is not attacked. Presumably the court took into consideration all the factors a guardian of an estate should have.
PRATT, Justice, on leave of absence.